—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered June 13, 1997, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to the crime of robbery in the second degree, stemming from his participation in a robbery at a small grocery store in the City of Binghamton, Broome County, at a time when he was 16 years old. He was sentenced as an adult to a prison term of 3 to 6 years. Defendant appeals, contending that he was improperly denied youthful offender status and that the sentence imposed is harsh and excessive. Given the serious nature of the crime, we find no abuse of discretion in County Court’s denial of youthful offender status (see, People v Luisi, 238 AD2d 811, lv denied 90 NY2d 941). Moreover, the record establishes that defendant was aware before pleading guilty that he would not be adjudicated a youthful offender as part of the plea agreement (see, People v Berezansky, 229 AD2d 768, 772, lv denied 89 NY2d 919; People v Paige, 132 AD2d 847). Furthermore, we reject defendant’s contention that the agreed-upon sentence was harsh or excessive.
Cardona, P. J., Mercure, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.